      Case 8-18-74154-ast      Doc 36     Filed 10/01/19    Entered 10/01/19 12:10:00


              LAW OFFICE OF JOHN GONZALEZ, P.C.
                      3237 Route 112, Bldg 6, Suite 10, Medford, NY 11763
                      150 Motor Parkway, Suite 401, Hauppauge, NY 11788
                            (631) 451-7834 www.nybklawyer.com /
                               johngonzalez@nybklawyer.com


VIA ECF

October 1, 2019

Hon. Alan S. Trust
U.S. Bankruptcy Court
Eastern District of New York
Alfonse D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, NY 11722

RE: Paula Abbamonte
Case no.: 18-74154 (AST)

                                Loss Mitigation Status Letter

To the Honorable Judge Alan S. Trust,


I have confirmed that Mrs. Abbamonte is up to date with her trial modification payments. Her
final payment will be in January 2020.




Respectfully Submitted,

/s/ John Gonzalez

Law Office of John Gonzalez P.C.
3237 Route Building 6, Ste. 10
Medford, NY 11763
631‐451‐7834 phone
631‐451‐0118 fax
